1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   KAREL SPIKES,                                        Case No.: 19-CV-1604-MMA(WVG)
12                                       Plaintiff,
                                                          AMENDED NOTICE AND ORDER
13   v.                                                   FOR (1) EARLY NEUTRAL
                                                          EVALUATION CONFERENCE AND
14   ROSAM, LLC et al.,
                                                          (2) TELEPHONIC STATUS
15                                    Defendants.         CONFERENCE
16
                                                          [Doc. No. 7.]
17
18
19
20         For good cause shown, the joint motion to continue the Early Neutral Evaluation
21   (“ENE”) and status conference is GRANTED. The Court’s prior Order (Doc. No. 4) is
22   VACATED, and the dates are reset as set forth below.
23         IT IS HEREBY ORDERED that an ENE of your case will be held on January 6,
24   2020, at 9:00 a.m., before United States Magistrate Judge William V. Gallo, Edward J.
25   Schwartz U.S. Courthouse, 221 West Broadway, Second Floor, San Diego, California. The
26   attorneys and parties are to alert chambers of their arrival via the call button in the second-
27   floor elevator lobby.
28         ///

                                                      1
                                                                               19-CV-1604-MMA(WVG)
1          Additionally, on January 3, 2020, beginning at 1:00 p.m., the Court will hold an
2    attorneys-only telephonic status conference with each party separately.1 The purpose of
3    this confidential, off-the-record teleconference is for the Court’s benefit in assessing each
4    party’s concerns, challenges, and whether the Court can assist in alleviating these. On or
5    before December 30, 2019, each attorney intending to participate shall lodge, via
6    electronic mail addressed to efile_Gallo@casd.uscourts.gov, (1) the name of each attorney
7    who will participate and (2) a telephone number at which each attorney may be reached
8    directly without fail at the time of the conference.
9          The following are mandatory guidelines for the parties preparing for the ENE
10   Conference.
11         Pursuant to Rule 16.1(c) of the Local Rules of the United States District Court for
12   the Southern District of California, both counsel and the parties who have full and
13   unlimited authority2 to negotiate and enter into a binding settlement shall appear in person
14   at the conference and shall be prepared to discuss the claims, defenses and damages.
15         Unless there are extraordinary circumstances, persons required to attend the
16   conference pursuant to this Order shall not be excused from personal attendance. Requests
17   to be excused from attendance for extraordinary circumstances shall be made in writing
18   at least seven calendar days prior to the conference. Where the suit involves the United
19
20
     1
21     The Court will contact the first party and proceed to contact the remaining parties one at
     a time. Each call may be short or lengthy. Counsel are required to be available for the
22   Court’s call beginning at the appointed time and remain available until they are called.
     2
23     “Full authority to settle” means that the individuals at the settlement conference must be
     authorized to fully explore settlement options and to agree at that time to any settlement
24   terms acceptable to the parties. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d
25   648 (7th Cir. 1989). The person needs to have “unfettered discretion and authority” to
     change the settlement position of a party. Pitman v. Brinker Intl., Inc., 216 F.R.D. 481,
26   485-486 (D. Ariz. 2003). The purpose of requiring a person with unlimited settlement
27   authority to attend the conference includes that the person’s view of the case may be altered
     during the face to face conference. Id. at 486. A limited or a sum certain of authority is
28   not adequate. Nick v. Morgan’s Foods, Inc., 270 F.3d 590 (8th Cir. 2001).

                                                   2
                                                                             19-CV-1604-MMA(WVG)
1    States or one of its agencies, only counsel for the United States with full settlement
2    authority need appear. All conference discussions will be informal, off the record,
3    privileged and confidential.
4          Based upon the Court’s familiarity with these matters and in the interest of
5    promoting the just, efficient and economical determination of this action, the Court issues
6    the following orders at this time:
7          1.     All formal discovery shall be stayed in this case until the completion of the
8    ENE Conference set herein;
9          2.     Plaintiff was previously ordered to complete the following by November 18,
10   2019 (Plaintiff has complied): Plaintiff’s counsel shall lodge with Magistrate Judge
11   Gallo’s chambers, and serve on opposing counsel, a statement, not in excess of five pages,
12   including:
13                a.     An itemized list of the specific issues on the subject premises which are
14                       the basis of the claimed violations under the Americans with
15                       Disabilities Act;
16                b.     A statement of the amount and category of damages claimed by
17                       Plaintiff in this action;
18                c.     The amount claimed for attorney’s fees and costs; and,
19                d.     The Plaintiff’s demand for settlement of the case in its entirety.
20         3.     The parties were previously ordered to complete the following by November
21   23, 2019 (if the parties have not completed this meeting, they shall do so immediately):
22   counsel for the parties as well as property managers of commercial locations shall meet
23   and confer in person at the subject premises regarding settlement of (1) alleged premise
24   violations, and (2) damages, costs and attorney fee claims. Plaintiff’s counsel shall be
25   responsible to make arrangements for the conference. The meet and confer obligation
26   cannot be satisfied by telephone or by the exchange of letters.
27         4.     No later than December 30, 2019, counsel shall lodge with Magistrate Judge
28   Gallo’s chambers a joint statement of no more than 10 pages, advising the Court of the

                                                     3
                                                                              19-CV-1604-MMA(WVG)
1    status of settlement negotiations and setting forth all issues in dispute, including property
2    issues, Plaintiff’s alleged damages, and the claim for attorney’s fees and costs, along with
3    a description of any settlement demands and/or offers exchanged. In the joint statement,
4    Defendant shall also discuss what steps, if any, Defendant has taken to remedy the alleged
5    violations set forth in Plaintiff’s Complaint.
6          5.     At the ENE Conference, Plaintiff’s counsel shall provide documentation to
7    the Court for in camera review supporting the amount of attorney’s fees and costs claimed.
8          The parties shall be prepared to engage in good faith settlement discussions with the
9    Court and opposing parties during the ENE Conference. Failure to engage in good faith
10   settlement discussions, or to comply with any provision of this Order, may result in the
11   imposition of sanctions.
12         Questions regarding this case may be directed to the Magistrate Judge’s Research
13   Attorney at (619) 557-6384.
14         IT IS SO ORDERED.
15   DATED: December 5, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      4
                                                                             19-CV-1604-MMA(WVG)
